Civil action to restrain the defendants from completing a gasoline filling or gasoline storage station, without obtaining permit from building inspector, and from operating same in violation of a zoning ordinance, adopted pursuant to chapter 250, Public Laws 1923. The two individuals join as parties plaintiff and allege that their property in the immediate vicinity will be irreparably damaged by the completion and operation of the filling station in question.
The defendants answered, set up a number of defenses, and thereafter demurred on the ground (1) of a misjoinder of parties and causes of action; (2) for that "said complaint fails to show any authority of the individual plaintiffs to maintain this action"; and (3) because "said complaint fails to show any authority on the part of the city of Goldsboro to maintain this action."
The trial court overruled the demurrer, held the zoning ordinance to be void, but continued the restraining order to the hearing on the ground that the defendants had failed to obtain a permit from the building inspector. From this judgment both sides appeal.
PLAINTIFFS' APPEAL.
The plaintiffs appeal from the holding of the court that the zoning ordinance is void. Non constat the judgment is in their favor. The rights of the plaintiffs, therefore, are amply protected and preserved, certainly until the final judgment, by their exception duly entered. Gray v. James,147 N.C. 139, 60 S.E. 906; Alexander v. Alexander, 120 N.C. 472,27 S.E. 121.
The trial court, in view of the reasons assigned for continuing the injunction, was not required to pass upon the validity of the zoning ordinance, hence this part of the judgment may be stricken out and disregarded for the time being. "The courts never anticipate a question of constitutional law in advance of the necessity of deciding it." Wood v.Braswell, 192 N.C. 588, 135 S.E. 529; S. v. Corpening, 191 N.C. 751, *Page 407 133 S.E. 14; Person v. Doughton, 186 N.C. 723, 120 S.E. 481. We express no opinion, on the present record, as to the validity of said ordinance.
As thus modified, the judgment on plaintiffs' appeal will be affirmed.
Modified and affirmed.
DEFENDANTS' APPEAL.